Opinion issued November 10, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00566-CV
                            ———————————
             IN RE VALERO REFINING—TEXAS, L.P., Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Valero Refining—Texas, L.P., filed a petition for writ of mandamus

on June 29, 2015, seeking to compel the trial court to vacate its order reaffirming

the original trial judge’s order granting a new trial in the underlying lawsuit.1 On


1
      The Honorable Patricia Grady, Judge of the 212th District Court of Galveston
      County, Texas, Respondent. The underlying lawsuit is Vernon Fox and Mikki Fox
      v. Valero Refining—Texas, L.P., No. 12CV1541 (212th Dist. Ct., Galveston Cnty.,
      Tex.).
September 16, 2015, we abated the mandamus proceeding to allow the trial court

the opportunity to provide its reasons for reaffirming the original trial judge’s order

granting a new trial.     See, e.g., In re Columbia Med. Ctr. of Las Colinas,

Subsidiary, L.P., 290 S.W.3d 204, 214 (Tex. 2009) (orig. proceeding) (stating that

when successor trial judge enters order reaffirming granting of motion for new

trial, “[t]hat order is effectively an order refusing to enter judgment on the jury

verdict and affects the rights of the parties no less than did the orders of the

original judge”); In re Baylor Med. Ctr. at Garland, 289 S.W.3d 859, 861 (Tex.

2009) (orig. proceeding) (“[T]he trial court abused its discretion by refusing to

enter judgment on the jury verdict and granting a new trial without specifying its

reasons for doing so.”). Relator subsequently informed this Court that the trial

court had reconsidered the new-trial order and had entered an order reinstating the

final take-nothing judgment entered in relator’s favor. Relator filed an unopposed

motion to dismiss its mandamus petition as moot on October 21, 2015.

      Accordingly, we reinstate the mandamus proceeding and dismiss the petition

for writ of mandamus as moot.

                                   PER CURIAM


Panel consists of Justices Keyes, Massengale, and Lloyd.




                                          2